Citation Nr: 1121942	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disability (diagnosed as otitis media and otitis externa).

2.  Entitlement to service connection for allergic conjunctivitis.

3.  Entitlement to a higher (compensable) initial disability rating for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1986 to March 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an October 2008 decision, the Salt Lake City RO denied service connection for allergic conjunctivitis and ear ache pain and granted service connection and assigned an initial noncompensable (0 percent) rating for migraine headaches, effective April 1, 2008, the first day after the Veteran separated from active service.  

In October 2008, the Veteran entered a notice of disagreement (NOD) with the initial rating assigned for migraine headaches in the October 2008 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for migraine headaches, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The the issue of tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

2.  Symptoms of a bilateral ear disability were chronic in service.  

3.  Symptoms of a bilateral ear disability were continuous since service separation.  

4.  The Veteran has a current disability of otitis media and otitis externa.

5.  Symptoms of allergic conjunctivitis were not chronic in service.

6.  Symptoms of allergic conjunctivitis have not been continuous since service separation.

7.  The Veteran does not have a current disability of allergic conjunctivitis.

8.  For the entire period of initial rating appeal, the Veteran's service-connected migraine headaches manifested intermittent migraines with no disabling or prostrating attacks.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an ear disability of otitis media and otitis externa have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for allergic conjunctivitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  For the entire initial rating period, the criteria for an initial compensable disability rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DC) 8100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a notice letter dated in July 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claims for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  Relevant in-service treatment reports are of record.  The RO also obtained a VA examination in July 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA and private treatment records, a VA examination, and the Veteran's statements.  

Concerning the appeal for a higher initial rating for migraine headaches, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for migraines, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Ear Disability

The Veteran contends that she has a bilateral ear disability, and that this disability originated in service and has continued since that time.  In the substantive appeal, the Veteran wrote that she still has symptoms of a bilateral ear disability.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's ear disability symptoms were chronic in service.  August 1987, October 1987, and December 1987 service treatment records reflect that the Veteran was treated for otitis externa.  A March 2008 service treatment record reported a history of recurrent ear infections, and the Veteran was treated for an ear infection.  An April 2008 service treatment record reported left ear otalgia (ear ache), a "fullness" sensation in the left ear, and recurrent tinnitus.  The November 2007 service separation clinical evaluation does not note any findings of ear ache pain, finding the "ears" to be normal; however, the Veteran checked the box to report either a history or current complaints of ear, nose, and throat trouble.

The Board finds that the weight of the evidence demonstrates that symptoms of a bilateral ear disability have been continuous since service separation in March 2008.  In a July 2008 VA examination, the VA examiner noted no ear symptoms, but did note a previous history of right otitis externa in the military.  In an August 2008 VA treatment record, the VA examiner reported a history of recurrent ear infections.  In an October 2008 VA treatment record, the Veteran reported episodic otalgia and a feeling of "fullness" in the left ear.  In a December 2008 private treatment record, the Veteran reported "fullness" and drainage in the left ear and was diagnosed with otitis media.  In a February 2010 statement, the Veteran wrote that she had recurrent ear ache symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation).  Additionally, the Veteran immediately filed a claim for service connection upon separation from service, which speaks to continuity of the claim to service.

A necessary element for establishing service connection is evidence of a current disability.  The Board also finds that the evidence of record shows that the Veteran has a current diagnosis of otitis media and otitis externa.  The Veteran's VA and private treatment records and lay statements document complaints and treatment for ear ache pain, subsequent to the Veteran filing her claim for service connection for ear ache pain in April 2008.  In a December 2008 private treatment record, the Veteran was diagnosed with otitis media and otitis externa.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran currently has otitis media and otitis externa.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As the evidence of record demonstrates the onset of bilateral ear disability symptoms in service, including chronic symptoms of otitis media and otitis externa in service, and continuous symptoms of a bilateral ear disability since service, the currently diagnosed otitis media and otitis externa are related to service on the basis of chronic and continuous symptoms that manifested in a current diagnosis.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a bilateral ear disability are met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Allergic Conjunctivitis

The Veteran contends that she has allergic conjunctivitis, and that this disability originated in service and has continued since that time.  In her substantive appeal, she wrote that she still has symptoms of allergic conjunctivitis.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced allergic conjunctivitis in service, but the symptoms were not chronic in service.  In a July 2002 service treatment record, the Veteran reported blurriness and redness of the right eye and pain when opening and closing the right eye.  The July 2002 service examiner reported the Veteran's right eye was positive for conjunctival redness and gave a diagnosis of probable allergic conjunctivitis.  In a September 2006 service periodic medical examination, the Veteran reported being treated for pink eye during a field training exercise.  The November 2007 service separation clinical evaluation does not note any findings of eye trouble, finding the "eyes" to be normal.  The Veteran checked the box to report a history of eye trouble and diagnosis and treatment for conjunctivitis in service.  

The Board next finds that the weight of the evidence demonstrates that allergic conjunctivitis has not been continuous since service separation in April 2008.  As indicated, at the November 2007 service separation examination, the Veteran's eyes were clinically evaluated as normal.  In a July 2008 VA examination, the VA examiner reported no eye symptoms and diagnosed the Veteran with myopia.  Myopia is "nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 (1991) and Norris v. West, 11 Vet. App. 219, 220 (1998).  Myopia, which a refractive error of the eye, is a congenital or developmental defect that is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

While the Veteran is competent to state that she had allergic conjunctivitis symptoms at any time, the Board finds that the Veteran's more recent assertions of continuous allergic conjunctivitis symptoms since service, made in the context of the April 2008 claim for service connection (disability compensation) for allergic conjunctivitis, are outweighed by the Veteran's own histories that she previously gave for treatment purposes.  For example, the Veteran's recent statements of continuous post-service allergic conjunctivitis symptoms are inconsistent with the reports of history and symptoms recorded in VA treatment records.  At the July 2008 VA examination, the Veteran denied any current visual changes, eye pain, or eye symptoms.  VA treatment records dated from July 2008 to October 2008 are negative for any complaints or treatment for allergic conjunctivitis.  

The Veteran's recent statements of continuous post-service allergic conjunctivitis symptoms are also inconsistent with histories and findings reflected in private treatment records.  The histories presented during private treatment from November 2008 to September 2009 do not include a mention of chronic in-service allergic conjunctivitis symptoms or continuous post-service allergic conjunctivitis symptoms.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

As the statements made to private physicians in December 2008 to September 2009 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's April 2008 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention chronic allergic conjunctivitis symptoms in service, or continuous allergic conjunctivitis symptoms since service.  See Rucker, 10 Vet. App. at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 24-5; Pond v. West, 12 Vet. App. 341 (1991).  

The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous symptoms of allergic conjunctivitis after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of allergic conjunctivitis.  Although the Veteran reported allergic conjunctivitis symptoms in a February 2010 statement, this does not equate to a diagnosis of current allergic conjunctivitis.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In the July 2008 VA examination, the VA examiner diagnosed myopia.  As noted above, myopia is a refractive error of the eye and is a congenital or developmental defect that is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  The VA examiner reported no findings of allergic conjunctivitis and reported no allergic conjunctivitis symptoms.  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.  In this case, the record of evidence indicates that the Veteran has not experienced chronic symptoms of allergic conjunctivitis in service, has not experienced continuous allergic conjunctivitis symptoms since service, and does not currently have a diagnosed disability of allergic conjunctivitis.  For these reasons, service connection for allergic conjunctivitis must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for allergic conjunctivitis, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Disability Rating for Migraine Headaches

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

The Veteran is in receipt of a noncompensable rating for service-connected migraine headaches for the entire initial rating period under the provisions of 
38 C.F.R. § 4.124a, DC 8100.  Under DC 8100, a 10 percent rating is warranted for characteristic prostrating attacks occurring on an average of once every two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating  and prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, DC 8100.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against a compensable rating for service-connected migraine headaches for any period of initial rating.  For the entire period of initial rating appeal, the Veteran's service-connected migraine headaches manifested intermittent migraines with no prostrating attacks, but did not manifest or more nearly approximate prostrating attacks occurring on an average of once every two months over the last several months, as required for a higher disability rating of 10 percent under Diagnostic Code 8100.  38 C.F.R. § 4.124a.

In July 2008, on VA examination, the Veteran reported experiencing daily migraine headaches that lasted all day, but also reported that she was able to maintain ordinary function while experiencing these headaches.  The Veteran also reported that she had not experienced a completely disabling or prostrating headache attack.  She reported that the headaches were exacerbated by stress and rest and relaxation in a dark and quiet place attenuates the pain.  The VA examiner diagnosed migraine 

headaches, without aura.  A December 2008 private treatment record reported severe migraines; however, the private examiner did not opine on the severity, frequency, or duration of the migraine headaches.

Based upon these findings, the current evaluative framework of the assignment of a noncompensable rating for migraine headaches should remain in effect.  While the Veteran reports experiencing daily migraine headaches, as indicated, the evidence must show prostrating attacks occurring at least once every two months for the past several months to warrant a compensable rating.  The record shows that the Veteran's symptoms do not meet these criteria at any time during the initial rating period.  

For the entire initial rating period, the Veteran has reported not suffering any completely prostrating attacks.  In the July 2008 VA examination, the VA examiner reported that the Veteran was able to maintain ordinary function while experiencing the migraine headaches.  For these reasons, the Board finds that the criteria for a higher initial compensable rating for migraine headaches under DC 8100 have not been met for any period.  38 C.F.R. § 4.124a.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the symptoms and impairment of the Veteran's service-connected migraine headaches.  The service-connected migraine headaches rating criteria reasonably describe the Veteran's disability level and symptomatology.  They account for the constant headaches and adverse effect on daily activities.  

Because the schedular rating criteria is adequate to rate the Veteran's service-connected migraine headaches and bilateral plantar fasciitis, there is no exceptional 

or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for a bilateral ear disability is granted.

Service connection for allergic conjunctivitis is denied.

An initial compensable disability rating for migraine headaches is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


